— Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered January 9, 2013, as amended on February 5, 2013, which granted plaintiffs’ motion for a preliminary injunction restraining defendants from altering Union Square Park’s Pavilion to ac*526commodate a restaurant, granting any further approvals for the restaurant, implementing a license agreement and operating the restaurant, and denied defendants’ cross motion to dismiss the complaint, or, in the alternative, for summary judgment, unanimously reversed, on the law, without costs, plaintiffs’ motion for a preliminary injunction denied, and defendants’ cross motion to dismiss the complaint granted. The Clerk is directed to enter judgment accordingly.
The seasonal restaurant and holiday market concessions at issue do not violate the public trust doctrine (see generally Friends of Van Cortlandt Park v City of New York, 95 NY2d 623 [2001]), since they are permissible park uses (see 795 Fifth Ave. Corp. v City of New York, 15 NY2d 221 [1965]) and the concession agreements are revocable licenses terminable at will, not leases (see Miller v City of New York, 15 NY2d 34, 38 [1964]). Concur— Sweeny, J.P., Saxe, Gische and Clark, JJ.